internal_revenue_service number release date index number ----------------- ------------------------------ ---------------------------- ------------- ------------------------------- ---------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 - plr-130444-05 date date --------------------------------- ------------------------------------------- -------------------------------------------------------- legend trust --------------------------------------------------------------------- operating partnership --------------------------------------------------------------------- entity a --------------------------------------------------------------------- state x city y country z historical complex date date date a b ---------------------- ----------------- ------------- ----------- -------- ------ ---- ---------------------------- -------------------------- ---- -------- -------------------- ---------------------- plr-130444-05 c d e f g h dear ----------------- requesting rulings under ' of the internal_revenue_code facts ---- -- this responds to a letter dated date submitted on behalf of trust pursuant to an international tender procedure city y in country z granted a_trust a publicly traded state x corporation elected to be taxed as a real_estate_investment_trust reit beginning with its tax_year that ended date trust is a fully integrated self-managed real_estate operation that owns all of its assets and conducts all of its activities through operating partnership and its various subsidiaries trust is the managing general_partner of operating partnership and owns directly and indirectly approximately a percent of the outstanding partnership interests of operating partnership bidding group led by operating partnership the preliminary award of the right to enter into a concession arrangement to redevelop construct finance operate and maintain commercial real_property the project located in the historical complex a historical site in city y the bidding group was comprised of operating partnership in conjunction with h other companies the proposed development will feature approximately b square feet of retail dining entertainment and office space operating partnership’s bidding group concession holder intends to enter into subconcessions and subleases of the premises with unrelated third parties which are expected to be mainly retailers and commercial center operators who will actually occupy and operate the shops and other facilities contemplated for the project concession holder will hold the concession rights the assets to operate the plr-130444-05 concession the financing and any other assets liabilities and contracts related to the concession through entity a a country z special purpose business_entity entity a has filed a form_8832 and has elected to be taxable as a partnership for u s federal_income_tax purposes operating partnership will indirectly own an interest of c percent in the outstanding equity interests of entity a redevelopment plan urban plan prepared by city y under the terms of the urban plan the redevelopment of the historical complex is mandated to satisfy not only commercial but also public needs the urban plan requires that the redevelopment of the historical complex be carried out both by means of direct intervention by city y regarding the provision of public services as well as by involvement of private business entities regarding the commercial portion of the project the redevelopment of the historical complex is governed by an urban complying with the urban plan the administrative orders of city y providing for the redevelopment of the project determined that a concession was the appropriate form of legal rights to be granted to the private business_entity selected to redevelop and operate the commercial portion of the project a concession rather than another arrangement such as a lease was selected because of the unique public nature and historical nature of the real_property involved typically operating partnership owns either directly or indirectly fee simple title to each developed property and the underlying land and leases out space to retail and other tenants the acquisition of the concession is the first acquisition by operating partnership of this type of legal_interest in real_property the following sets forth some of the key terms of the draft concession agreement entered into by city y and entity a the terms of the tender procedure prohibit any change to the draft concession agreement following the award of the concession unless such change is required_by_law grant of rights under the concession agreement the concession agreement grants to entity a the long-term right to use the public real_estate described in the concession agreement for a specified term in consideration for the payment of a concession fee the real_property described in the concession agreement is the real_estate portion of the historical complex together with certain sections of the roads contiguous to the complex to be used as parking lots and sidewalk but excluding two parcels that will be used by city y for public services such as a public library day care center senior citizens’ center and local information and services desks subject_to city y's right to provide the public services described in the previous sentence and to the terms contained in the concession agreement the right of use granted under the concession agreement is exclusive entity a has a right_of_first_refusal in the event that the city decides to sell any of the real_property subject_to the concession agreement plr-130444-05 under the terms of the concession agreement entity a is obligated to construct restore and redevelop the project and to operate and maintain the project following construction entity a is required to finance exclusively the performance of the entire undertaking with the expenses to be recovered from the operation of the project term the concession agreement has a term of f years with the right of city y to renew the concession after the expiration under terms and conditions to be agreed upon with entity a city y would not have the right to terminate the concession agreement prior to the expiration of the f year term unless entity a defaults in the performance of its obligations under the concession agreement or for higher reasons of public interest that must be justified by city y city y is required to provide prior notice in the event of a revocation of the concession agreement for a general breach of the concession agreement or for public interest reasons and would be required to reimburse entity a for expenses sustained up to the date of the revocation order in the event of a revocation for public interest reasons including all capital expenditures made by entity a in connection with the project required_payments by entity a the concession fee payable by entity a is comprised of a lump sum in the amount of d paid upon the execution of the concession agreement and a fixed annual payment of e paid on an annual basis over f years commencing at the time of the opening of g percent of the project under the terms of the concession agreement entity a is obligated to maintain and preserve the project and to return the project whole and in good condition upon the expiration of the concession term entity a is required to bear all of the ordinary and extraordinary maintenance_expenses of all the property subject_to the concession including the short-term parking lots as well as the taxes charges and insurance premiums related to the property subject_to the concession entity a must provide a first demand bank or insurance_policy guarantee for the purpose of guaranteeing satisfactory performance under the concession and the proper management of the project entity a is further obligated to take out an insurance_policy for the benefit of city y in the event of the total or partial destruction of the portion of the project that is subject_to the concession with the result that entity a bears the risk of loss with respect to any damage or even the total destruction of the project in addition entity a is required to pay the concession fee without regard to whether it earns a profit from the operation of the project with the result that entity a receives the benefit of any profits cost savings or other economies of scale realized from the operation of the project subconcessions leasing and parking lot management by entity a pursuant to the concession agreement entity a may enter into subconcession arrangements or subleases relating to portions of the project subject_to the restrictions applicable to the concession entity a however may not enter into such an arrangement with regard to the entire project the operating partnership anticipates that entity a will ultimately enter into a number of subconcession agreements or subleases covering all of the commercial venues within the project entity a may also lease the multi-purpose plr-130444-05 center constructed under the terms of the concession agreement in addition entity a is required to manage or enter into a management agreement with a third party to manage the parking lots of the project any such subconcession or sublease arrangement will provide for rent payments based solely on a fixed dollar amount or specified percentages of the gross revenues derived by the subconcessionaires or sublessees from the operations of their portion of the project and not upon the income or profits of any subconcessionaire or sublessee law and analysis sec_856 of the code provides that to qualify as a reit a corporation must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which include dividends interest rents_from_real_property and certain other items and derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which include rents_from_real_property and certain other items sec_856 provides that rents_from_real_property include subject_to exclusions provided in ' d a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 defines the term real_estate_assets to include real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial interests in other reits which meet the requirements of the code sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or improvements thereon and shares in other qualified reits sec_1_856-3 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements plr-130444-05 thereon and options to acquire leaseholds of land or improvements thereon the term also includes timeshare interests that represent undivided fractional fee interests or undivided leasehold interests_in_real_property and that entitle the holders of the interests to the use and enjoyment of the property for a specified period of time each year such term does not however include mineral oil or gas royalty interests such as a retained economic_interest in coal_or_iron_ore with respect to which the special provisions of sec_631 apply sec_1_856-3 provides that the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon including items that are structural_components of those buildings or structures in addition the term real_property includes interests_in_real_property local law definitions do not control for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder the term includes for example the wiring in a building plumbing systems central heating or central air- conditioning machinery pipes or ducts elevators or escalators installed in the building or other items that are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment that is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though those items may be termed fixtures under local law in this case the concession granted by city y to entity a is tantamount to a leasehold it grants entity a the long-term right to construct and use specified real_estate portions of the project for the purpose of operating and maintaining a retail and entertainment complex the term is significant in its length which is indicative of the intent of the parties that entity a have a long-term possessory interest in the project further subject_to certain conditions entity a’s right to use the real_property is exclusive and entity a has a right_of_first_refusal in the event that city y decides to sell any of the real_property that is subject_to the concession city y has no right to terminate entity a 's right to occupy the premises for purposes of operating the facility if entity a is not in breach of its obligations except for higher public purposes such a revocation of the concession is intended to occur only under very unusual circumstances this revocation power may be viewed as analogous to the power of eminent_domain by city y like under a leasehold entity a is required to make specified periodic_payments to city y in return for the rights granted with respect to the premises under the concession agreement and those periodic_payments are similar to the rent payments that would be required under a lease because they are not determined by or contingent on entity a 's profits or losses from the operation of the project consequently the concession fee is analogous to ground rent moreover like a tenant subject_to a lease entity a bears all of the expenses of operating the project while city y has established certain plr-130444-05 specifications guidelines and regulations regarding entity a 's construction use and maintenance of the project those requirement are not materially different from the types of restrictions that an owner of a similar facility customarily enters into when leasing the facility to a third party operator for an extended period of time finally entity a will have a significant capital_investment in the project which investment will be returned to entity a only through the operation of the project and the revenues it derives from its subconcession arrangements and subleases under the unique facts and circumstances of the instant case the relationship between city y and entity a is most closely analogous to that of a lessor and lessee and the concession is analogous to a long-term leasehold of real_property conclusions accordingly based on the information submitted and representations made we conclude as follows the concession entered into by city y with entity a relating to the project is an interest_in_real_property for purposes of sec_856 of the code and therefore the concession qualifies as a real_estate asset for purposes of sec_856 furthermore payments received by entity a from the subconcessionaires and sublessees of the project under agreements that convey to them the exclusive right subject_to the terms of the concession agreement to occupy and use specified positions of the project will qualify as rents_from_real_property under sec_856 of the code so long as all the conditions set forth in sec_856 are satisfied the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether trust qualifies as a reit under subchapter_m of the code the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of plr-130444-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc ---------------------------------- ------------------------------ ---------------------------------- ---------------------------------- ---------------------------- ------------------------------- --------------------------------- ------------------------------ -------------------------------- ------------------------------- --------------------------------- ------------------------------ --------------------------------
